Citation Nr: 1141120	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date than August 24, 2004, for a grant of service connection for depressive disorder, to include whether there was clear and unmistakable error (CUE) in a September 1984 rating decision which denied claims of service connection for a nervous condition and for drug addiction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A videoconference Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran testified at his Board hearing that his earlier effective date claim was based on a claim of CUE in a September 1984 rating decision.  See Board hearing transcript dated August 22, 2011, at pp. 3-5.

The Board observes that, in a rating decision dated on September 10, 1984, and issued to the Veteran on September 24, 1984, the RO denied the Veteran's claims of service connection for a nervous condition and for drug addiction.  This decision was not appealed and became final.  See generally 38 U.S.C.A. § 7105 (West 2002).

The issue of the Veteran's continuing entitlement to non-service-connected disability pension benefits has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a deferred rating decision dated in August 2009 and included in the claims file, RO personnel determined that this issue would be referred to VA's Pension Management Center.  It is not clear whether this referral has occurred.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a rating decision dated on September 10, 1984, and issued to the Veteran on September 24, 1984, the RO denied claims of service connection for a nervous condition and for drug addiction; this decision was not appealed and became final.

2.  The Veteran filed a request to reopen his previously denied service connection claims for a nervous condition (which he characterized as PTSD) and for drug addiction on a VA Form 21-526 which was dated on August 10, 2004, and date-stamped as received by the RO on August 24, 2004.

3.  Service connection is in effect for depressive disorder with a history of polysubstance abuse in complete remission (also claimed as PTSD), evaluated as 50 percent disabling effective August 24, 2004.

4.  There is no record of any written correspondence expressing an intent to file a claim of service connection for depressive disorder between September 24, 1984, and August 24, 2004.

5.  The September 24, 1984, rating decision, which denied the Veteran's claims of service connection for a nervous condition and for drug addiction, was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The September 1984 rating decision, which denied service connection for a nervous condition and for drug addiction, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011).

2.  The criteria for assignment of an earlier effective date than August 24, 2004, for a grant of service connection for depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

3.  The September 1984 rating decision, which denied the Veteran's claim of service connection for depressive disorder (characterized as a nervous condition and drug addiction), was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

As an initial matter, the Board observes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  CUE claims are not conventional appeals but instead are requests for revision of previous decisions; claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

The Board also observes that the VCAA is applicable to the Veteran's earlier effective date claim for depressive disorder.  This claim is a "downstream" element of the RO's grant of service connection for depressive disorder with a history of polysubstance abuse in complete remission ("depressive disorder") in a December 2007 rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In October 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of this claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in April and June 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than August 24, 2004, for depressive disorder, including based on CUE in a September 1984 rating decision which denied service connection claims for a nervous condition and for drug addiction.  Thus, any failure by the RO to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate the Veteran's claim was issued in October 2004 and in April 2008 prior to the currently appealed rating decision issued in July 2008 which denied the Veteran's earlier effective date claim.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  According to SSA in November 2010, the Veteran receives SSA benefits based on his age and not due to any disability.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he is entitled to an earlier effective date than August 24, 2004, for a grant of service connection for depressive disorder.  He specifically contends that the RO erred in mailing the September 1984 rating decision, which denied his service connection claims for a nervous condition and for drug addiction, to an address where he never lived and never received his mail.  He also contends that, but for the RO's alleged error in mailing the September 1984 rating decision to the wrong address, his claim of service connection for a depressive disorder has been on appeal since at least September 1984.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

The Board finds that the preponderance of the evidence is against assigning an effective date earlier than August 24, 2004, for the grant of service connection for depressive disorder.  The Board notes initially that the Veteran's original claim of service connection for depressive disorder with a history of polysubstance abuse (which he characterized as "nerves" and "drug addiction") was filed on a VA Form 21-526, "Veteran's Application for Compensation or Pension" which was signed by the Veteran, dated on February 27, 1984, and date-stamped as received by the RO in Los Angeles, California, on March 1, 1984.  A review of this form shows that the mailing address provided by the Veteran was "[redacted]."  It appears that the "[redacted]" in the mailing address was crossed out and "[redacted]" was written over it.

In response, VA sent the Veteran a letter dated on March 15, 1984, in which he was asked to provide information concerning any recent treatment for his claimed disabilities and copies of any his service personnel records or service treatment records that were in his possession.  This letter was mailed to the Veteran at [redacted], and was not returned as undeliverable by the postal service.

On VA examination on April 26, 1984, it was noted that the Veteran had been under treatment for drug addiction "one or two years ago."  The Veteran contended that he had been given drugs while on active service, he was not currently using drugs, and he had not used drugs in the past year.  The VA examiner stated that the Veteran had no stigmata of drug use and no puncture marks on the extremities.  This examiner also stated that the Veteran's treatment for drug addiction followed his separation from active service.  

The Veteran submitted a VA Form 21-4138 dated on May 1, 1984, in which he contended that he had been exposed to a variety of drugs, to include LSD, during active service.  He also contended that this in-service exposure to drugs including LSD led to his current drug dependence and psychiatric problems.  A review of this form shows that the Veteran listed his mailing address as "[redacted]."

On VA psychiatric examination on June 8, 1984, no relevant complaints were noted.  The Veteran listed his mailing address as "[redacted]" on the VA examination report form (VA Form 21-2545) which he completed as part of this examination.  The VA examiner noted that, although the Veteran had never married, "he has been living with a woman intermittently for about five years and he has two children by her, and another child expected."  The Veteran also reported that this woman "wants him to remain at home now."  The Veteran stated that, while on active service, he was sent to Aberdeen Proving Grounds in Maryland on temporary duty for 2 months "where for this period of time he had undergone a drug testing program and later he learned it was LSD."  He also stated that, approximately 5-6 months after completing this program, "in order to develop the feelings that he had previously experienced while in the testing stage in Maryland, he tried barbiturates, LSD, and other drugs.  Heroin was the closes[t] to giving him the feeling that he experienced from LSD."  Following his service separation, the Veteran reported that "he began to experience even more heavily on the use of drugs in order to obtain the feeling he had experienced in the Army."  Mental status examination of the Veteran showed he was oriented with no delusions or hallucinations, and no ideas of reference "but he is quite self-conscious about himself - in his appearance - how he is clothed when going out into the public."  The diagnoses were no mental conditions found and a history of drug addiction.

As noted, in a rating decision dated on September 10, 1984, and issued to the Veteran on September 24, 1984, the RO denied a claim of service connection for depressive disorder (characterized as separate service connection claims for a nervous condition and for drug addiction).  The RO determined that a review of the Veteran's service treatment records showed no complaints of or treatment for a nervous condition nor was this disability shown on the Veteran's VA examination.  The RO also determined that no drug addiction was shown in the Veteran's service treatment records.  This rating decision was mailed to the Veteran at [redacted], which was the mailing address he had provided previously to VA.  It was not returned as undeliverable by the postal service.  

The Veteran subsequently filed a VA Form 21-526 which was dated on August 10, 2004, and date-stamped as received by the RO on August 24, 2004.  He sought to reopen his previously denied claim of service connection for depressive disorder (which he characterized as PTSD).

In September 2004, SSA notified VA that the Veteran was not in receipt of SSA disability benefits.  In response to a request from VA for the Veteran's private treatment records for "mental illness" in 1977-78 and in 1981-82, Mobile Mental Health in Mobile, Alabama, notified the RO October 2004 that the Veteran's chart had been destroyed and was no longer available.

VA outpatient treatment records printed on October 31, 2004, and associated with the claims file showed continuing treatment for a variety of psychiatric disabilities, to include depressive disorder.

VA psychiatric examination completed on November 22, 2005, contained diagnoses of depressive disorder, not otherwise specified, and polysubstance abuse in complete remission.  The VA examiner opined that it was as likely as not that the Veteran's "continued substance abuse started with his first exposure to illicit substances while part of the research program" during active service.  She also opined that the Veteran's current depressive symptomatology "results from his long years of substance abuse."  

In a rating decision dated on January 20, 2006, and issued to the Veteran and his service representative on January 30, 2006, the RO denied the Veteran's claim of service connection for depressive disorder (which was characterized as PTSD).

In statements on a VA Form 21-4138 dated on February 16, 2006, and date-stamped as received by the RO on March 7, 2006, the Veteran disagreed with the January 2006 rating decision.  He specifically contended that his psychiatric problems (which he characterized as PTSD) were due to a drug addiction incurred after he was exposed to experimental drugs while on active service.  The Veteran's sister reiterated this argument in a lay statement dated on May 23, 2006, and date-stamped as received by the RO on June 6, 2006.

Additional VA outpatient treatment records printed on November 19, 2007, and associated with the claims file showed continuing treatment for a variety of psychiatric disabilities, to include depressive disorder.

In a rating decision dated on November 19, 2007, and issued to the Veteran and his service representative on December 20, 2007, the RO granted the Veteran's claim of service connection for depressive disorder (characterized as depressive disorder with a history of polysubstance abuse in complete remission (also claimed as PTSD)), assigning a 50 percent rating effective August 24, 2004.  The RO noted that this was the appropriate effective date because this was the date that VA had received the Veteran's successfully reopened claims of service connection for a nervous condition and for drug addiction.  The RO also noted that this action satisfied the issues of service connection for drug addiction and for PTSD.

In statements on a VA Form 21-4138 dated on February 11, 2008, and date-stamped as received by the RO on February 23, 2008, the Veteran requested reconsideration of the effective date for the grant of service connection for depressive disorder.  The Veteran contended that the in-service drug research program in which he participated had "forced me to use drugs and alcohol long after the program ended due to the chemicals in the drugs.  My brain and body became addicted to substances that held me prisoner for 36 years and continue[] to play games on my mind mentally."  He also contended that his post-service drug addiction had rendered him mentally incapable of appealing any adverse decisions on his claims for VA benefits.  He requested an earlier effective date of September 10, 1984, the date of the rating decision which denied his original service connection claims.  The RO properly interpreted this form as the Veteran's earlier effective date claim.

As noted above, in the currently appealed rating decision dated on July 30, 2008, and issued to the Veteran and his service representative on July 31, 2008, the RO denied the Veteran's earlier effective date claim for the grant of service connection for depressive disorder.  

In statements on a VA Form 21-4138 dated on March 23, 2009, and date-stamped as received by the RO on March 31, 2009, the Veteran contended that he had never filed a claim for VA benefits in 1984.  He also contended that "someone filed in my behalf at the Los Angeles, CA, VA center."  The Veteran also stated, " I never lived at [redacted]. It was impossible for me to have received the denial" of his service connection claim that was issued in September 1984.  He also disagreed with the denial of his earlier effective date claim.  He stated further that, between early 1970 and the late 1990's, " I was a very sick young man" who was addicted to drugs, homeless, depressed, and unable to obtain and keep employment.  

The Veteran testified at his July 2011 Board hearing that he had never lived at the address where VA had mailed a copy of the September 1984 rating decision.  See Board hearing transcript dated July 22, 2011, at pp. 4.  He stated, " I think it was my son's mother's address.  But it wasn't mine and how they got it there, I'm not sure."  The Veteran also contended that he had been diagnosed as having a disability due to drug addiction shortly after his claim was denied in 1984.  Id., at pp. 4-5.  The Veteran reiterated on questioning from the Veterans Law Judge that he had never received a copy of the September 1984 rating decision because he was not living at the mailing address used by VA.  Id., at pp. 6.  He stated that he had been living at an address on Magnolia Street in Long Beach.  He also stated that he had not filed any application for VA benefits between 1984 and when he filed to reopen his service connection claim for depressive disorder in approximately 2002-2003.  Id., at pp. 7.  He stated further that he had not filed for any VA benefits between 1984 and 2002-2003 because he thought VA "had just, you know, just denied me...which they had denied me but I didn't know anything officially about it."  Id.

The Board acknowledges the Veteran's assertions and hearing testimony that he is entitled to an earlier effective date than August 24, 2004, for the grant of service connection for depressive disorder.  The evidence does not support these assertions, however.  The Veteran has contended that he never received a copy of the September 1984 rating decision which denied his original service connection claim for depressive disorder (characterized as separate claims for a nervous condition and for drug addiction).  The Board observes in this regard that the Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level. The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Id.

In this case, there is no evidence other than the Veteran's unsupported assertions that he never received the September 1984 rating decision.  This decision was mailed to him at his current mailing address of record in September 1984 and was not returned as undeliverable by the postal service.  The Board finds it significant that, throughout his contacts with VA in 1984, the Veteran himself used virtually the same mailing address that the RO used in mailing a copy of the September 1984 rating decision to him.  A review of the Veteran's March 1984 VA Form 21-526, his May 1984 VA Form 21-4138, and his June 1984 VA Form 21-2545 (VA examination report) all show that the Veteran himself reported that his mailing address was [redacted].  It appears that the Veteran initially reported on his March 1984 VA Form 21-526 that he lived at Apt. 3 and not at Apt. 4; although VA's March 15, 1984, letter was mailed to the Veteran at Apt. 3, he responded with the additional information requested in VA's letter when he submitted his VA Form 21-4138 in May 1984 and noted again that his mailing address was [redacted].  Thus, it is reasonable to conclude that the Veteran received VA's March 15, 1984, letter requesting additional information even though it may have been sent to the incorrect apartment number because he subsequently responded to it in May 1984.  It simply is not credible for the Veteran to contend in more recent statements and in his Board hearing testimony that someone else had filed his claim for VA benefits in March 1984 when he signed his original VA Form 21-526 in March 1984 and included his current mailing address of record on this form and on all subsequent correspondence he had with VA during 1984.  Nor are the Veteran's lay assertions and Board hearing testimony regarding non-receipt of the September 1984 credible in light of his prior submissions to VA throughout 1984 in which he used the same mailing address found on the September 1984 rating decision when it was mailed to him.  For example, the Veteran reported at his VA examination in June 1984 that he had been living with the same woman for 5 years and had 3 children with her.  He subsequently contended in March 2009 and in August 2011 that he had never lived at the mailing address he had provided to VA in 1984.  The Veteran also has not identified or submitted any clear evidence rebutting the presumption of regularity in the RO's actions in mailing the September 1984 rating decision to him at his correct mailing address of record.  Thus, the Board finds that the presumption of regularity is not rebutted with respect to mailing the September 1984 rating decision and it was mailed to the Veteran at his correct mailing address of record.

The Board also finds it significant that the Veteran admitted during his August 2011 Board hearing that he had not filed any claims for VA compensation between 1984 and 2002-2003 nor attempted to disagree with the September 1984 rating decision after it was issued because he thought that his claim had been denied although he also asserted that he was not "officially" aware of VA's denial of his claim in September 1984.  See Board hearing transcript dated August 22, 2011, at pp. 7.  The Veteran cannot have it both ways in seeking an earlier effective date for the grant of service connection for depressive disorder.  Either he was aware of the September 1984 rating decision denying his original service connection claims for a nervous condition and for drug addiction because he received a copy of this rating decision when it was mailed to him at his correct mailing address of record and he made no attempt to initiate an appeal or he was not aware of this rating decision because it was mailed to him at an incorrect mailing address and he made no attempt to inquire with VA as to the status of his claims because he was not aware that they had been denied.  The Board finds that the evidence persuasively suggests that, in fact, the Veteran was aware of the September 1984 rating decision at the time that it was issued by VA because the presumption of regularity has not been rebutted and because this rating decision was mailed to his correct mailing address of record and was not returned as undeliverable by the postal service.  

There is no indication in the claims file that the Veteran submitted any correspondence to VA between September 24, 1984, and August 24, 2004, concerning his claim of service connection for depressive disorder.  Setting aside the inconsistencies in the Veteran's arguments concerning non-receipt of the September 1984 rating decision, it is undisputed that he did not initiate an appeal.  Indeed, there is no correspondence in the Veteran's claims file dated between September 1984 and August 2004 concerning any VA claim.  It appears instead that the Veteran most recently sought to reopen his previously denied claim of service connection for depressive disorder with a history of polysubstance abuse in complete remission (characterized as separate service connection claims for a nervous condition and for drug addiction) on August 24, 2004.  As discussed above, the competent evidence did not show that the Veteran's depressive disorder was related to service until his VA examination in November 2005.  This evidence was received by the RO more than 1 year after the Veteran filed his successfully reopened service connection claim for depressive disorder on August 24, 2004.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than August 24, 2004, for the award of service connection for depressive disorder.  

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).  The evidence of record demonstrates that VA received the Veteran's successfully reopened claim of service connection for depressive disorder on August 24, 2004, which is more than one year after his separation from service.  This claim also was received more than one year after the prior final rating decision issued in September 1984 which had denied the Veteran's original claims of service connection for a nervous condition and for drug addiction.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than August 24, 2004, for service-connected depressive disorder.  Thus, the Board finds that the criteria for assigning an effective date earlier than August 24, 2004, for an award of service connection for depressive disorder are not met.

The Board finally observes that this case can be distinguished from the challenged earlier effective date claim discussed in Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  In Rudd, the Court held that an appellant cannot disturb the finality of an RO decision by filing a "freestanding" earlier effective date claim.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, the Court held that a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  A review of the Veteran's claims file in this case shows that the Veteran's earlier effective date claim is intertwined with his claim that the RO committed clear and unmistakable error (CUE) in the September 1984 rating decision (as discussed below).  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In other words, the Veteran's CUE claim is indistinguishable from his earlier effective date claim and, as a CUE claim, falls under one of the recognized statutory exceptions to finality of RO decisions.  Because the Veteran in this case essentially is attempting to disturb the finality of the September 1984 rating decision by filing a CUE claim, his earlier effective date claim based on an allegation of CUE in the September 1984 rating decision is not a "freestanding" earlier effective date claim prohibited by Rudd.  Thus, the Board finds that Rudd is inapplicable.  See also 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

Clear and Unmistakable Error (CUE) Claim

The Veteran contends that the RO committed CUE in the September 24, 1984, rating decision by denying his service connection claim for depressive disorder with a history of polysubstance abuse in complete remission (which was characterized as separate service connection claims for a nervous condition and for drug addiction).  The appellant specifically contends that the RO ignored or overlooked a diagnosis of a mental disability which was related to active service in VA medical records obtained and associated with the claims file prior to the August 1984 rating decision.  The Veteran also contends that the RO ignored or overlooked his assertion that in-service participation in a voluntary program where he was exposed to experimental drugs, including LSD, contributed to or caused his mental disability.  He contends further that, but for these errors by the RO in September 1984, he is entitled to an effective date earlier than August 24, 2004, for service connection for depressive disorder (as discussed above).

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In general, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran essentially contends that the RO misapplied 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) and, therefore, committed CUE when it denied his claim of service connection for depressive disorder with a history of polysubstance abuse in complete remission (characterized as separate service connection claims for a nervous condition and for drug addiction) in the September 1984 rating decision.

In addition to the evidence discussed above, a review of the claims file shows that, in August 1978, the Veteran wrote a letter to Major David A. McFarling, MC, Project Director, Walter Reed Army Medical Center, in response to a letter that he had received in June 1978 "informing [him] that the Army would begin Medical and psychiatric examinations of the individuals involved in the Chemical Warfare experiments that was [sic] conducted at Edgewood Arsenal[,] Maryland, in July of 1978 through October 1978."  The Veteran reported that, since his service separation, he had "acquired a very serious drug problem that did not exist prior to my entry into the Army.  I would very much like to find out if these LSD exposures had any direct or indirect bearings on the problem[s] that now exist with me."  He contended that his in-service exposure to LSD had caused his current drug addiction.

In February and March 1979, the Veteran was hospitalized at Walter Reed Army Medical Center for complaints of LSD and follow-up heroin drug addiction.  He reported participating in chemical testing in 1962 at Edgewood Arsenal and receiving hallucinatory drugs twice during the testing period but did not know what the drugs were.  It was noted that the Veteran "remembers seeing colors and some distortion of the features of the room in both experiences with suspected LSD.  These experiences lasted only a few hours."  The Veteran reported that these drugs "gave him an extra amount of courage and made him more talkative.  He states this feeling was so great that, after he got out of the U.S. Army, he had a desire to experiment with other drugs."  The Veteran reported trying marijuana, barbiturates, amphetamines, cocaine, PCP, and heroin.  He started experimenting with heroin 6 months after discharge and "has constantly been a heroin addict" since that time, "being only reformed for short time periods while in the penitentiary."  He had been incarcerated 3 times since service, most recently between March 1977 and December 1978.  He reported that, although he was drug-free when he was released from prison, he currently used heroin occasionally.  Physical examination showed needle tracks over the veins of both arms and most of the veins of the left arm were totally sclerosed.  He was evaluated psychiatrically and diagnosed as having drug dependence for opium derivatives with predisposition of an antisocial personality disorder.  The final diagnoses included clinical research subject and drug dependence for opium derivatives.

In a May 1979 letter, Major McFarling, Project Director, U.S. Army LSD Follow-up Study, Walter Reed Army Medical Center, wrote the Veteran to thank him for participating in this study.  

The Veteran's service treatment records show no psychiatric diagnosis.  Nor was there a psychiatric diagnosis rendered following VA examination in June 1984 (as noted above).  VA examinations in April and June 1984 also show that the Veteran reported a history of drug addiction and being subjected to experimental drug testing, including LSD, during active service.

In October 2004, the Veteran submitted additional records from Walter Reed Army Medical Center which he had obtained from the National Personnel Records Center in St. Louis, Missouri (NPRC).  These records discuss generally the results of studies of psychotropic drugs conducted on medical research volunteers in September 1963 and additional testing conducted in October 1963 on medical research volunteers.  The Veteran is not identified by name in the documents discussing the results of psychotropic drug studies or other additional testing conducted in September and October 1963, although it appears that he signed each of these documents at some point after receiving them.  The Veteran also submitted a "Master Log" with "Clinical Notes" dated in October 1963 discussing the results of testing in which he participated at that time.  The "Master Log" has the Veteran's name on it.  There also is a "Test Summary Form" with multiple dates listed in September and October 1963 and various handwritten notes as to the types of testing conducted on the Veteran.  This form is very difficult to read and there is no way to determine what information was on the form originally and what may have been added after this form was sent to the Veteran by NPRC.  The Veteran also enclosed a "Letter of Commendation" he received from the Chief, Human Investigation Branch, Directorate of Medical Research, U.S. Army Chemical Research and Development Laboratories, Edgewood Arsenal, Maryland, in which his participation in a military volunteer research program was highlighted and he was commended for his participation.  These records confirm the Veteran's participation in this program in September and October 1963.

The Veteran testified at his August 2011 Board hearing that his CUE claim was based on the fact that records concerning his participation in voluntary medical research at Edgewood Arsenal during active service were not declassified until 2001 and, accordingly, these records were not associated with his claims file at the time of the September 1984 rating decision.  See Board hearing transcript dated August 22, 2011, at pp. 7-8.  He also testified that the RO had committed CUE in the September 1984 rating decision because it had ignored the fact that he had a clinical diagnosis of a psychiatric disability and he could have been granted service connection for this disability at that time.  Id., at pp. 9.

The Board acknowledges that the documents that the Veteran obtained from NPRC and provided to VA in October 2004 (service records showing his participation in a voluntary medical research program during active service) were not before VA at the time of the September 1984 rating decision.  The Board observes in this regard that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that, where the documents proffered by the appellant are within the Secretary's control and could reasonably be expected to be a part of the record "before the Secretary and the Board," such documents are, in contemplation of law, before the Secretary and should be included in the record.  Id.  The Court has limited the retroactive application of the holding in Bell, however.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held that the constructive notice rule first announced in Bell was not applicable to rating decisions rendered prior to Bell (as in this case).  The Court also held in Damrel that, where its own opinions formulate new interpretations of the law subsequent to an RO decision, those opinions cannot be the basis of a valid CUE claim.  Id.  The Board also observes that, although the Court has recognized that a viable CUE claim may be premised on the theory that the RO had failed to consider evidence of a high probative value, the Court also has made it clear that, for such a claim to succeed as to an RO decision issued prior to February 1990, the RO must have denied the very existence of the evidence.  See Glynn v. Brown, 6 Vet. App. 523, 531 (1994) (finding no CUE where prior decision "did not deny the existence of an in-service injury" but denied only that "any injury appellant may have sustained during service did not aggravate his preexisting condition"); see also Russell, 3 Vet. App. at 319 (finding RO's denial of existence of evidence of record constitutes undebatable error).

In VAOPGCPREC 12-95, VA's Office of General Counsel (OGC) held that if, subsequent to a final AOJ denial prior to July 21, 1992, a claim is reopened and benefits are awarded, the AOJ's failure to consider evidence in VA's possession, but not actually in the record before the AOJ, may not form the basis for a finding of CUE.  In that situation, when a claim subsequently is reopened and benefits are awarded, the effective date will be the date on which the reopened claim was filed under 38 USC 5110(a).  Moreover, in VAOPGCPREC 12-94, OGC had held that precedential decisions of the U.S. Court of Veterans Appeals generally do not apply retroactively to cases which have been finally decided but apply instead to cases still open on direct review.

Accordingly, and in contrast to the assertions of the Veteran and his service representative, the evidence submitted by the Veteran in October 2004 which was dated prior to September 1984 cannot form the basis for CUE because this evidence was not of record at the time of the September 1984 rating decision.  Nor can the evidence submitted in October 2004 be considered "constructively" of record in September 1984 pursuant to Bell and Damrel.  The Board finds it especially significant that, in the September 1984 rating decision, the RO did not deny the existence of evidence showing that the Veteran participated in voluntary medical research during active service.  As noted above, the Veteran reported at his June 1984 VA examination that, during active service, he had participated in "a drug testing program and later learned it was LSD."  This examination report was considered by the RO in September 1984.  The Board also finds it especially significant that, at the time of the September 1984 rating decision, there was no diagnosis of any psychiatric disability, to include a nervous condition, which could have been attributed to active service.

There is no indication that the correct facts were not before the RO at the time of the September 1984 rating decision.  Further, the RO correctly applied the relevant statutory and regulatory provisions in the September 1984 rating decision.  There also is no support for the Veteran's assertion that any alleged error, had it not been made by the RO, would have manifestly changed the outcome of the September 1984 rating decision.  The law and evidence of record at the time of the September 1984 rating decision supported the RO's determination that service connection for depressive disorder with a history of polysubstance abuse in complete remission (characterized as separate service connection claims for a nervous condition and for drug addiction) was not warranted.  See Damrel, 6 Vet. App. at 245.  The Board observes that, in arguing that he is entitled to an earlier effective date based on CUE in the September 1984 rating decision, the Veteran essentially disagrees with how the RO weighed the evidence of record in that decision.  It is well settled that such allegations can never rise to the level of CUE.  See Fugo, 6 Vet. App. at 43-44; Luallen, 8 Vet. App. at 96.  Thus, the Board finds that, because the September 1984 RO rating decision which denied service connection for depressive disorder was based on the evidence and law at that time, it was not the product of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

Entitlement to an earlier effective date than August 24, 2004, for a grant of service connection for depressive disorder, to include whether there was CUE in a September 1984 rating decision which denied claims of service connection for a nervous condition and for drug addiction, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


